 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROLAND THOMAS KOCH,                                 No. 1:19-cv-01082-DAD-JDP

12                        Plaintiff,
13            v.                                          ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS AND DISMISSING
14    BRANDON PRICE, Coalinga State                       CASE
      Hospital Administrator
15                                                        (Doc. No. 6)
                          Defendant.
16

17

18          Plaintiff Roland Thomas Koch is a civil detainee proceeding pro se and in forma pauperis

19   in this civil rights action brought under 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 3, 2019, the assigned magistrate judge screened the complaint and issued

22   findings and recommendations, recommending that this action be dismissed as duplicative of

23   Koch v. Price, et al., No. 1:18-cv-01693-DAD-SAB (E.D. Cal.) [hereinafter Koch I], a previously

24   filed civil action in this court. (Doc. No. 6). The findings and recommendations were served on

25   plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)

26   days. (Id.)

27          Plaintiff timely filed objections on December 13, 2019. (Doc. No. 8.) In those objections,

28   plaintiff fails to dispute the magistrate judge’s finding that this action is duplicative of Koch I,
                                                         1
 1   which was dismissed with prejudice by this court for failure to state a cognizable claim for relief.

 2   (See Koch I, Doc. No. 23).

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

 5   objections, the court finds the findings and recommendations to be supported by the record and

 6   by proper analysis.

 7          Accordingly:

 8               1. The findings and recommendations issued on December 3, 2019 (Doc. No. 6) are

 9                  adopted;

10               2. This action is dismissed with prejudice due to it being duplicative of an action

11                  already dismissed by this court with prejudice;

12               3. Plaintiff’s motion for miscellaneous relief (Doc. No. 7) is denied as moot; and

13               4. The Clerk of the Court is directed to close this case.

14   IT IS SO ORDERED.
15
        Dated:     January 27, 2020
16                                                      UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
